Case 1:19-cv-07625-AJN-DCF Document 31 Filed 11/18/19 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ORDER OF REFERENCE
—--TO A MAGISTRATE JU DGE.... a

Plaintiff, VE a : oo J
'" 49cv7625 GIN ) (OCF ) |

~V~ ,

Defendant. Nine East 71st Street, Corporation | | |

| NOV 1 8 2019" |

x I |

 

The above entitled action is referred to the designated Magistrate Judge for the following

 

 

purpose(s):
General Pretrial (includes scheduling, Consent under 28 U.S.C. §636(c) for all
x discovery, non-dispositive pretrial purposes (including trial)

 

 

 

 

motions, and settlement)
Consent under 28 U.S.C. §636(c) for limited

 

 

 

 

 

 

 

 

Specific Non-Dispositive purpose (e.g., dispositive motion,
Motion/Dispute:* preliminary injunction)

Purpose:

Habeas Corpus

 

 

 

 

Social Security

 

If referral is for discovery disputes when

 

 

 

 

 

 

 

 

 

 

 

the District Judge is unavailable, the time Dispositive Motion (i.e., motion requiring

period of the referral: a Report and Recommendation)
Particular Motion:

Settlement*

Inquest After Default/Damages Hearing All such motions:

 

*Do not check if already referred for general pretrial.

Dateq Novembert #, 2019

 

 

 
